Name: Commission Regulation (EEC) No 1314/93 of 28 May 1993 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132/70 Official Journal of the European Communities 29. 5 . 93 COMMISSION REGULATION (EEC) No 1314/93 of 28 May 1993 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb zone ; whereas it is appropriate consequently to open tenders separately for each of the zones where the condi ­ tions are fulfilled, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 3446/90 of 27 November 1990 laying down detailed rules for granting private storage aid for sheepmeat and goat ­ meat (3), as amended by Regulation (EEC) No 1258/91 (4), provides in particular for detailed rules on the invitation to tender ; Whereas Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat 0, as last amended by Regulation (EEC) No 1258/91 , provides in particular the minimum quantities in respect of which a tender may be submitted ; Whereas the application of Article 7 (3) of Regulation (EEC) No 3013/89 results in the opening of invitations to tender for private storage aid ; Whereas that Article provides for the application of these measures on the basis of the situation of each quotation HAS ADOPTED THIS REGULATION : Article 1 Separate invitations to tender are opened in Denmark, Germany, Spain, Greece, Great Britain, Ireland, Northern Ireland and Portugal for aid to private storage for carcases and half-carcases of lamb. Subject to the provisions of Regulation (EEC) No 3447/90 tenders may be submitted to the intervention agencies of the Member States concerned. Article 2 Tenders must be submitted not later than 2 p.m. on 11 June 1993 to the relevant intervention agency. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1993. For the Commission Rene STEICHEN Member of the Commission ') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 42, 19 . 2 . 1993, p. 1 . 0 OJ No L 333, 30. 11 . 1990, p . 39 . 0 OJ No L 120, 15. 5 . 1991 , p . 15. Is) OJ No L 333, 30. 11 . 1990, p . 46.